 

IN THE UNITED STATES BANKRUPTCY
FOR THE DISTRICT OF DELAWARE

 

 

 

COURT

x FAVa-X
. e e : 7
In re : Chapter I! Ss INI Ss cr
mscn mn
: Be
TK HOLDINGS INC., et al, : Case No. 17-11375 (BLS) =o
Se oS SS
Debtors. : Jointly Administered ae ynos
: sae TE
Mink, Jennifer and Douglas : MOTION TO ENTER ON RECORD :AMGUNT ©!
. neo atau nate
Claim Number 4533 OF CLAIMANT REQUESTED TO SETTER i.
° oS on
Claimants : 7 Xo
X
MEMORANDUM

Jennifer and Douglas Mink, Claimants in this action, now before this Court do hereby request an
amount of ten million dollars for their losses due to the defective Takata air bag in there 2003
Honda Accord. The amount requested shall cover all damages including a medical release from
the driver of the Honda, the total loss of the Honda, loss of use of the Honda, replacement of the
Honda and all and any past and future medical expenses of the driver of the Honda. This motion

if granted shall be the full and final settlement of Jennifer, Douglas,

driver of the 2003 Honda Accord.

CERTIFICATE OF SERVICE

and Deborah Mink, the

f
ctfully submitted,
cota

ao]

Al --—-———
Jegfitet and Douglas Mink
6999 Emery Court
West Chester, Ohio 45069
Phone: 513-847-1578

Email: minkpb@yahoo.com

I hereby certify that the foregoing was sent Of/ “S/ Bea via email to Pachulski Stang
Ziehl & Jones LLP, Laura Davis Jones liones@pszilaw com ; David M. Bertenthal

dbertenthal@pszjlaw.com : and Peter J. Keane pkeane@pszlaw.com

Page 1 of 1

_
-

 
